      Case 2:19-cv-04429-GJP Document 39 Filed 12/28/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MAURICE A GOODWIN,

                    Plaintiff,
                                                      CIVIL ACTION
        v.                                            NO. 19-04429

PHILADELPHIA GAS WORKS, et al.,

                    Defendants.


                                    ORDER

    AND NOW, this 28th day of December 2020, it is hereby ORDERED that:

 1. Defendant Gas Works Employees’ Union Local 686’s Motion to Join and Adopt

    PGW’s Response, (ECF No. 32), is GRANTED; and

 2. Plaintiff’s Motion to Disqualify the Court, (ECF No. 28), is DENIED.



                                                    BY THE COURT:


                                                     /s/ Gerald J. Pappert
                                                    _____________________
                                                    GERALD J. PAPPERT, J.
